I concur in the judgment denying the motion to dismiss the appeal, upon the authority of Somers v. Somers, 83 Cal. 621, andWall v. Mines, 128 Cal. 137. If the question were an open one, my conclusion on the point would be otherwise than as held in those cases. They seem to go upon the presumption that a proposed statement on a motion for a new trial will be used, when settled, on such motion. If, however, when the appeal from the judgment comes on to be heard in this court, it then appears that the motion for a new trial had been abandoned and withdrawn, so that the statement never was, and never could be used on such motion, then, in my opinion, such statement will not be a part of the record on the appeal from the judgment. The word "used" in section 950, in the phrase "used on motion for new trial," is, in my opinion, so clear and certain and exact that it cannot be construed to mean anything else than that the statement had been so used. A motion for a new trial is an independent proceeding, and nothing connected with it can be brought into an appeal from the judgment unless by virtue of express statutory provision.